COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ANNETTE BURRUS,                              §               No. 08-14-00265-CV

                      Appellant,              §                  Appeal from the

 v.                                           §            346th Judicial District Court

 DAVID REYES AND SONIA                        §             of El Paso County, Texas
 VALENZUELA,
                                              §             (TC# 2012-DCV03532)
                      Appellee’s.
                                            §
                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until March 2, 2015.     NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Jason P. Mestas, Court Reporter for the 346th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before March 2, 2015.

       IT IS SO ORDERED this 23rd day of February, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.